Petition for Writ of Habeas Corpus Denied and Memorandum Opinion filed
April 4, 2008







 
Petition
for Writ of Habeas Corpus Denied and Memorandum Opinion filed April 4, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00249-CV
____________
 
IN RE CLARENCE JOHNSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF HABEAS
CORPUS
 

 
M E M O R
A N D U M  O P I N I O N
On April 1, 2008, relator, Clarence Johnson, filed a petition for writ
of habeas corpus seeking release from jail.  See Tex. Gov=t Code Ann. ' 22.221(d) (Vernon 2004); Tex. R.
App. P. 52.  
In a
habeas corpus proceeding, a relator bears the burden of showing his entitlement
to relief.  Ex parte Occhipenti, 796 S.W.2d 805, 808 (Tex. App.CHouston [1st Dist.] 1990, orig.
proceeding).  Relator has not sustained his burden and shown that he is
entitled to relief.  
Accordingly,
we deny relator=s petition for writ of habeas corpus.
PER
CURIAM
Petition Denied and Memorandum Opinion filed April 4,
2008.
Panel consists of Justices Yates, Frost, and Seymore.